Citation Nr: 1820514	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  07-20 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a heart disorder due to herbicide exposure.

2.  Entitlement to service connection for lung cancer due to herbicide exposure.

3.  Entitlement to service connection for prostate cancer due to herbicide exposure.

4.  Entitlement to service connection for skin cancer due to herbicide exposure.

5.  Entitlement to an effective date earlier than May 11, 2013, for the grant of service connection for bladder impairment.

6.  Entitlement to an evaluation in excess of 40 percent for spondylolisthesis and spondylosis with limitation of motion of lumbar back (lumbar spine disability) prior to April 25, 2007, and in excess of 50 percent beginning on April 25, 2007.

7.  Entitlement to an evaluation in excess of 40 percent for left side sciatic nerve radiculopathy with loss of strength and left foot drop associated with lumbar spine disability (left lower extremity radiculopathy) prior to May 11, 2013, and in excess of 60 percent beginning on May 11, 2013.

8.  Entitlement to a separate evaluation for right lower extremity radiculopathy associated with service-connected lumbar spine disability.

9.  Entitlement to an effective date earlier than August 24, 2011, for a total disability rating based on individual unemployability (TDIU).

10.  Entitlement to an effective date prior to August 24, 2011, for the grant of a separate evaluation for sciatic nerve radiculopathy with loss of strength and foot drop of the left lower extremity.


REPRESENTATION

Veteran represented by:	Deanne L. Bonner, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and BW


ATTORNEY FOR THE BOARD

David Nelson, Counsel



INTRODUCTION

The Veteran served on active duty from November 1963 to October 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  This case was most previously before the Board in March 2015.

In July 2011, the Veteran testified at a Travel Board hearing held before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record.  In January 2012, the Veteran filed a motion to correct the July 2011 hearing transcript.  In February 2012, the undersigned VLJ determined that, except for one requested change, the changes were within the meaning of 38 C.F.R. § 20.719 and were made part of the record.  The clarification regarding the date of the most recent examination (at that time) was not made, as the transcript reflected what was stated at the hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).

In July 2017 the Veteran's attorney submitted a June 2017 medical opinion concerning the Veteran's prostate cancer claim that was not of record at the time of the April 2017 statement of the case.  Because the substantive appeal addressing the service connection issues was received after February 2, 2013, a waiver of review by the AOJ of private medical records submitted by the Veteran as to those claims is not required.  See § 501, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105).

The issues of entitlement to an increased evaluation for spondylolisthesis and spondylosis with limitation of motion of lumbar back (lumbar spine disability), entitlement to an increased evaluation for left side sciatic nerve radiculopathy with loss of strength and left foot drop associated with lumbar spine disability (left lower extremity radiculopathy), entitlement to a separate evaluation for right lower extremity radiculopathy associated with service-connected lumbar spine disability, and entitlement to an effective date earlier than August 24, 2011, for the grant of TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served on the USS Enterprise, which operated off the Vietnam Coast during the Vietnam era.

2. The most probative evidence of record indicates that the Veteran did not step foot on the landmass of Vietnam, that the USS Enterprise did not port or dock in Vietnam, and that the USS Enterprise did not operate in the inland waterways of Vietnam.

3. The most probative evidence of record demonstrates that the Veteran was not exposed to Agent Orange.

4.  The Veteran filed a claim that inherently included a claim of entitlement to service connection for bladder impairment due to a back disorder on February 20, 2002; resolving all doubt in the Veteran's favor, his bladder impairment began after his August 2003 back surgery.

5.  The Veteran filed a claim that inherently included a claim of entitlement to service connection for left lower extremity radiculopathy on February 20, 2002; resolving doubt in the Veteran's favor, a July 12, 2001 private record reveals a diagnosis of sciatic nerve radiculopathy with loss of strength and foot drop of the left lower extremity.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disorder, prostate cancer, lung cancer, and skin cancer due to herbicide exposure are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for an effective date in August 2003, for the grant of service connection for bladder impairment, are met.  38 U.S.C.A. §§ 5110, 5107(b) (2012); 38 C.F.R. §§ 3.114, 3.155, 3.157, 3.400 (2017).

3.  The criteria for an effective date of February 20, 2002, for the grant of service connection for sciatic nerve radiculopathy with loss of strength and foot drop of the left lower extremity, are met.  38 U.S.C.A. §§ 5110, 5107(b) (2012); 38 C.F.R.
§§ 3.114, 3.155, 3.157, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017).  VA's duty to notify was satisfied by RO letters dated in January 2003, February 2005, April 2014, and June 2016.  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) are associated with the claims file, as are VA and private medical records.  Although no examinations were provided regarding the service connection claims, none are required as Agent Orange exposure is not shown and the Veteran does not allege any other theory of entitlement.  See 38 C.F.R. § 3.159(c)(4).  As the assignment of effective dates turns on the evidence already of file, the Board finds that an examination is not warranted.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.

The Board finds that there has been substantial compliance with its prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Additional medical records have been obtained, and the RO issued a statement of the case, as directed.  All pertinent directives have been met.

A VLJ who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the AVLJ noted the issues on appeal and elicited pertinent testimony.  The Board observes that the issues being decided in this decision were not discussed during the hearing as they were not yet granted.  At any rate, the Board finds that, consistent with Bryant, it may proceed to adjudicate the claims based on the current record.

VA's duties to notify and assist are met, and the Board will address the merits of the claims.

II.  Entitlement to service connection for a heart disorder, lung
cancer, skin cancer, and prostate cancer

Generally, direct service connection may be established for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a), (d). In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). In addition, chronic conditions may be presumed to have been incurred during service if it first became manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331, 1337-38 (Fed. Cir. 2013). 

If, however, a veteran was exposed to Agent Orange during active service, presumptive service connection is warranted for certain specified diseases, including prostate cancer.  38 C.F.R. §§ 3.307(a)(b), 3.309(e).  A veteran is presumed exposed to Agent Orange if he or she had active military, naval, or air service, in the Republic of Vietnam from January 9, 1962 through May 7, 1975, "unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service." 38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  Service in the Republic of Vietnam is "service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam."  38 C.F.R. § 3.307(a)(6)(iii).  VA has interpreted this regulation to require "the servicemember's presence at some point on the landmass or the inland waters of Vietnam" for entitlement to a presumption of exposure to Agent Orange.  Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009). Service on a U.S. Navy vessel may qualify as duty or visitation in Vietnam, as long as the veteran set foot on land. Haas, 525 F.3d at 1195, 1197.  VA has also recognized that the presumption of Agent Orange exposure also applies for Navy veterans who served on vessels that were originally designated as offshore, or "blue water," vessels, but nevertheless conducted operations on the inland "brown water" rivers and delta areas of Vietnam.  See Compensation and Pension Service Bulletin, Policy (211): Information on Vietnam Naval Operations (U.S. Dep't of Veterans Affairs, Washington, D.C., Jan. 2010).

The threshold issue for consideration in this appeal, for either direct or presumptive service connection, is whether the evidence of record demonstrates that the Veteran was exposed to Agent Orange.

The Veteran asserts in various statements, that he served with the US Navy on the USS Enterprise which was stationed in the blue water off the coast of Vietnam.  The Veteran alleges his exposure to Agent Orange occurred because he drank desalinate water onboard and by doing laundry for the Marines who had served in Vietnam while aboard ship.  At no time has the Veteran asserted that the USS Enterprise was in the inland waterways of Vietnam, that he went ashore, or that the vessel docked or ported in Vietnam.

In April 2017, the RO determined that it was not possible to verify Agent Orange exposure based on the information provided by the Veteran.

The Veteran's service personnel and treatment records do not indicate exposure to Agent Orange.

Department of Defense information is that the USS Enterprise is not a ship on which service confers a presumption of Agent Orange exposure.  See VA Adjudication Procedures Manual, M21-1, Part IV, Subpart 2, Chapter 1, Section H.  

The Veteran's representative submitted argument in support of these opinions that cited two studies.  The studies were entitled Institute of Medicine, Blue Water Navy Vietnam Veterans and Agent Orange Exposure (2011) (IOM study), and Co-distillation of Agent Orange and Oilier Persistent Organic Pollutants in Evaporative Water Distillation (Codistillation study). 

The Board finds that the most probative evidence of record demonstrates that there is no in-service event, injury, or disease; service connection thus cannot be granted.  First, the Veteran does not allege the presence of these disorders during service; likewise his STRs are silent for these disorders or exposure to Agent Orange.  Second, it is clear that the Veteran is not alleging service in the Republic of Vietnam during the Vietnam era as defined by statute and regulation; he does not assert, and the evidence does not show, setting foot in Vietnam or the USS Enterprise docking in Vietnam or operating in the inland waterways of Vietnam.

Third, the Board finds that the other evidence of record indicates that the Veteran was not exposed to Agent Orange. The Veteran has provided competent and credible testimony regarding his memories of service on the USS Enterprise, including drinking desalinated water and laundering the clothes of service members who had stepped foot in Vietnam.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  The Veteran, however, lacks the expertise to opine that these experiences indicate that he was exposed to Agent Orange, as this is a highly specialized determination requiring knowledge of chemical processes and exposure pathways.  See 38 C.F.R. § 3.159(a)(1) (noting that competent medical evidence must be provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements or opinions); Layno, 6 Vet. App. at 469.

The IOM report specifically cited to a study conducted on using the distillation process used by the Royal Australian Navy to produce potable water on during Vietnam.  The Codistillation study is an analysis of that Australian study and report.  Notably, VA has cautioned against reliance on any results of that Australian study, highlighting the uncertainty of the study's authors regarding their assumptions with respect to dioxin concentration in the Vietnam estuarine waters, which was shown to be dependent upon the amount of sediment in the water, and the fact that it was not clear that US Navy ships used the same or similar distillation processes as the Australian Navy.  See Definition of Service in the Republic of Vietnam, 73 Fed. Reg. 20,566, 20,568 (April 16, 2008).  VA also noted that the Australian study was not peer reviewed or published.  See Definition of Service, 73 Fed. Reg. at 20,568.  

The Veteran submitted several private medical opinions, including ones in September 2013, September 2016, and June 2017 that provide that the disorders are related to the Veteran's Agent Orange exposure.  As these opinions are based on erroneous facts, the Board finds they are of no probative value.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993).  The evidence of record does not support a finding of Agent Orange exposure, and service connection is denied.

III.  Entitlement to an effective date earlier than May 11, 2013, for the 
grant of service connection for bladder impairment

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date upon receipt of new and material evidence after a final disallowance will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).  If a claim is filed within one year after separation from service, service connection will be effective as of the day after separation.  38 C.F.R. 
§ 3.400(b)(2).

VA must look to all communications from a veteran which may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  VA has a duty to fully and sympathetically develop the Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  Harris v. Shinseki, 704 F.3d 946, 948-49 (Fed. Cir. 2013); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  The Board is required to adjudicate all issues reasonably raised by a liberal reading of the appeal, including all documents and oral testimony in the record prior to the Board's decision.  Brannon v. West, 12 Vet. App. 32 (1998); Solomon v. Brown, 6 Vet. App. 396 (1994).  However, in determining whether an informal claim has been made, VA is not required to read the minds of the veteran or his representative.  Cintron v. West, 13 Vet. App. 251, 259 (1999).

In 2002, the Veteran filed a claim to reopen a claim for service connection for a back disorder, which had been previously denied in 1974.  In a 2004 decision, the Board reopened the claim and remanded it for further development.  In 2006, the Board granted service connection for the lumbar spine disability.  In November 2006, the RO effectuated that grant in a rating decision, effective February 20, 2002.  The Veteran appealed the evaluation assigned.  Although the RO granted a partial increase, in a June 2007 rating decision, the issue remained on appeal.  In 2012, the Board remanded the issue for current examination.  The issue of a separate evaluation for the bladder impairment was inherently part and parcel of the increased evaluation claim, as the relevant Diagnostic Code indicates that all neurological impairments are to be evaluated separately.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  In a March 2015 decision, the Board granted such a separate evaluation.

In an October 2015 rating decision, the RO granted service connection for bladder impairment, effective May 11, 2013, essentially effectuating the March 2015 Board decision.  The March 2015 Board decision granted service connection based on a May 11, 2013 VA examination report which noted overflow incontinence related to nerve damage of cauda equine.  

A December 2005 VA examination report noted that there were no bladder problems.  In an April 2007 private medical record, the Veteran denied any bladder symptoms.  In an August 2011 VA record, the Veteran denied bladder symptoms.  An October 2015 VA urinary tract examination report noted that after the 2003 neurosurgery for the Veteran's lumbosacral spine, the Veteran started having problems with incontinence.

Here, the date of claim is February 20, 2002, the date the Veteran filed a claim to reopen.  The claims file does not indicate any earlier document that indicates a desire to reopen the claim.  The date of entitlement is less clear as there is conflicting evidence of record.  A 2015 VA examination report indicates that the symptoms began in 2003.  Although the Veteran denied such symptoms in 2005, 2007, and 2011, the VA examiner reviewed the claims file, cited to relevant documents, and provided a supporting explanation.  The examiner found the symptoms began in 2003 and then worsened in 2011, each time after a spine surgery.  At an August 2004 Board hearing, the Veteran testified that his most recent surgery had been in August 2003.  Accordingly, the Board finds that the preponderance of the evidence shows that the symptoms began in August 2003, at the time of his back surgery.  Thus, the later of the date of claim and date of entitlement is in August 2003.  

IV.  Entitlement to an effective date earlier than August 24, 2011, for the 
grant of service connection for sciatic nerve radiculopathy with 
loss of strength and foot drop of the left lower extremity

The Veteran's claim for low back disability was received on February 20, 2002, and the Veteran was granted service connection for his sciatic nerve disability as a result of that claim in August 2013.

Resolving doubt in the Veteran's favor, the Board finds that left lower extremity disability arguably arose on July 12, 2001, as such was noted in the records of the Veteran's private physician, Dr. M.  Thus, as the date of claim (February 20, 2002) is later than the date entitlement arose (July 12, 2001), an effective date of February 20, 2002, for sciatic nerve radiculopathy with loss of strength and foot drop of the left lower extremity, is warranted.


ORDER

Service connection for a heart disorder, skin cancer, lung cancer, and prostate cancer is denied.

An effective date in August 2003, but no earlier, for the grant of a separate evaluation for bladder impairment is granted.

An effective date of February 20, 2002, for the grant of a separate evaluation for sciatic nerve radiculopathy with loss of strength and foot drop of the left lower extremity is granted.



REMAND

As for the issue of entitlement to increased evaluations for the service-connected lumbar spine disability, remand is required for RO consideration of the evidence in the first instance.  See 38 C.F.R. §§ 19.37(b), 20.1304(a) (2017).  Pertinent VA records, including an October 22, 2015 VA spine examination, have been added to the record subsequent to the October 9, 2015 supplemental statement of the case and prior to certification of the issues to the Board.  While on remand, an updated examination should be conducted.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Therefore, the Board finds that those matters must be remanded.  

Because the Veteran's service-connected left lower extremity disabilities and entitlement to a separate evaluation for right lower extremity radiculopathy will be evaluated on remand as they are evaluated with the lumbar spine, those issues must be remanded as they are inextricably intertwined.  Furthermore, the issue of entitlement to an effective date earlier than August 24, 2011, for a grant of TDIU is also inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment on and after April 14, 2017.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant non-VA medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected lumbar spine disability.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The appropriate Disability Benefits Questionnaire must be utilized.

The examiner must fully address the Veteran's lumbar spine disability, left sciatic nerve radiculopathy, and any right lower extremity radiculopathy.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


